SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1209
CA 11-02246
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND MARTOCHE, JJ.


IN THE MATTER OF RICHARD ROBLES,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK STATE
DIVISION OF PAROLE, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered June 23, 2011 in a proceeding pursuant to CPLR
article 78. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from a judgment dismissing his
petition seeking to annul the Parole Board’s determination denying him
parole release. “This appeal must be dismissed as moot because the
determination expired during the pendency of this appeal, and the
Parole Board denied petitioner’s subsequent request for parole
release” (Matter of Patterson v Berbary, 1 AD3d 943, 943, appeal
dismissed and lv denied 2 NY3d 731; see Matter of Ansari v Travis, 9
AD3d 901, 901, lv denied 3 NY3d 610).




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court